DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/21/2022, with respect to claims 1-20 have been considered but are moot because of the new ground of rejection in view of Case and Boulis for claims 1-3, 5-18 and 20-21; and Case, Boulis and Ritterman for claims 4 and 19.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10372815. Although the claims at issue are not identical, they are not patentably distinct from each other because simply removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
US Patent 10372815
Application No. 16358261
1. One or more hardware computer-storage device having embodied thereon computer-usable instructions that, when executed, facilitate a method of interactively generating dictionaries for machine learning, the method comprising: presenting a user interface which receives user input that is utilized for generating a new dictionary that represents a single concept, wherein the new dictionary includes a list of one or both of words or n-grams that are positive examples of the single concept and is usable as a feature for training a classifier; presenting on the user interface a positive-example field configured to receive user-input words or n-grams that are positive examples of the single concept, wherein the user-input words or n-grams are utilized to determine a generalized concept that corresponds to the positive examples, and wherein the positive examples are received from one or more of a typed entry or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; presenting on the user interface the one or more suggestion-set fields configured to display one or more system-generated lists that contain suggested words or n-grams that are generated based on the generalized concept, wherein the suggested words or n-grams are examples of the generalized concept, and wherein the suggested words or n-grams are selectable for inclusion in the positive-example field; and presenting on the user interface a working set field configured to display words or n-grams added to a working set from the one or more suggestion-set fields, wherein the words or n-grams displayed in the working set field are saved in the new dictionary. 
1. One or more hardware computer-storage device having embodied thereon computer-usable instructions that, when executed, implement a method of interactively generating a machine-learning feature comprising a dictionary that characterizes a concept for a training a classifier, the dictionary comprising a list of n-grams that are examples of a concept, the method comprising: 
	presenting the user interface which receives user input that is utilized for generating the list of n-grams corresponding to examples of the concept; 
	presenting on the user interface an input field that receives user-input n- grams as examples of the concept; 
	presenting on the user interface a field that displays suggested n-grams that are generated based on a generalized concept determined from the user-input n-grams, wherein the suggested n-grams are examples of the generalized concept; and 
	presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the concept for inclusion in the dictionary, the list of n-grams comprising the user-input n-grams and one or more of the suggested n-grams; and
	saving the list of n-grams to the dictionary.
2. The one or more hardware computer-storage device of claim 1, the method further comprising: receiving a first user-input word or n-gram that is a first positive example of the concept; presenting a list of suggested words or n-grams that represent a generalized concept generated based at least on the first positive example of the concept.
2. The one or more hardware computer-storage device of claim 1, the method further comprising: receiving a first user-input n-gram that is an example of the concept; presenting a list of suggested n-grams that represent the generalized concept generated based at least on the first user-input n-gram.
3. The one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a second positive example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the second positive example; and presenting the refined list of suggested words or n-grams that represent a refined generalized concept.
3. The one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram that is a second example of the concept; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram; and presenting the refined list of suggested n-grams that represent a refined generalized concept.
    4. The one or more hardware computer-storage device of claim 2, the method further comprising: presenting on the user interface a negative-example field configured to receive user-input words or n-grams that are negative examples of the concept, wherein the negative examples are received from one or more of a typed entry, or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a negative example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the negative example; and presenting the refined list of suggested words or n-grams that represent a refined generalized concept. 
4. The one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram that is designated as a negative example of the concept; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram; and presenting the refined list of suggested n-grams that represent a refined generalized concept.
    5. The one or more hardware computer-storage device of claim 2, the method further comprising: receiving a user selection of one or more words or n-grams from a suggestion-set field; and including the user-selected one or more words or n-grams from the first suggestion set in the positive example field. 
5. The one or more hardware computer-storage device of claim 2, the method further comprising receiving a user selection of one or more of the suggested n-grams; and including the selected one or more suggested n-grams in the input field that receives the user-input n-grams as user-input examples of the concept.
    6. The one or more hardware computer-storage device of claim 1, wherein each word or n-gram in the dictionary is assigned a respective weight. 
6. The one or more hardware computer-storage device of claim 1, wherein each n-gram in the list of n-grams is assigned a respective weight.
    7. The one or more hardware computer-storage device of claim 6, wherein the respective weight of each word or n-gram is scaled by a function of frequency and dictionary size based on training data during generation of the dictionary. 
7. The one or more hardware computer-storage device of claim 6, wherein the respective weight of each n-gram is scaled by a function of frequency, and a function of size of the n-gram list, based on training data during generation of the n-gram list.
    8. The one or more hardware computer-storage device of claim 7, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the words that have less training data toward a value determined by the words that have more training data. 
8. The one or more hardware computer-storage device of claim 7, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the n- grams that have less training data toward a value determined by the n-grams that have more training data.
    9. A method of interactively generating dictionaries for machine learning, the method comprising: presenting a user interface which receives user input that is utilized for generating a new dictionary that represents a single concept, wherein the new dictionary includes a list of one or both of words or n-grams that are positive examples of the single concept and is usable as a feature for training a classifier; presenting on the user interface a positive-example field configured to receive user-input words or n-grams that are positive examples of the single concept, wherein the user-input words or n-grams are utilized to determine a generalized concept that corresponds to the positive examples, and wherein the positive examples are received from one or more of a typed entry or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; presenting on the user interface the one or more suggestion-set fields configured to display one or more system-generated lists that contain suggested words or n-grams that are generated based on the generalized concept, wherein the suggested words or n-grams are examples of the generalized concept, and wherein the suggested words or n-grams are selectable for inclusion in the positive-example field; and presenting on the user interface a working set field configured to display words or n-grams added to a working set from the one or more suggestion-set fields, wherein the words or n-grams displayed in the working set field are saved in the new dictionary. 
9. A method of interactively generating a machine- learning feature comprising a dictionary that characterizes a concept for training a classifier, the dictionary comprising a list of n-grams a that are examples of the concept, the method comprising:	presenting a user interface which receives user input that is utilized for generating the list of n-grams that are examples of the concept; 
	receiving a plurality of first user-input n-grams wherein each of the first user-input n-grams is an example of the concept;
	determining a first generalized concept based on the plurality of first user-input n-grams; 
	based on the first generalized concept, generating a first set of suggested n-grams that are examples of the first generalized concept; 
	displaying the first set of suggested n-grams on the user interface; and	including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept.
    10. The method of claim 9, further comprising: receiving a first user-input word or n-gram that is a first positive example of the concept; presenting a list of suggested words or n-grams that represent a generalized concept generated based at least on the first positive example of the concept. 
10. The method of claim 9, further comprising: generating a refinement of the first set of suggested n-grams that represents a refinement of the first generalized concept based on at least one or more additional user-input n-grams; and presenting the refinement of the first set of suggested n-grams on the user- interface.
11. The method of claim 10, further comprising: subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a second positive example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the second positive example; and presenting the refined list of suggested words or n-grams that represent a refined generalized concept. 
11. The method of claim 10, wherein the one or more additional user-n-grams are received as a selection by the user from the first set of suggested n-grams.
    12. The method of claim 10, further comprising: presenting on the user interface a negative-example field configured to receive user-input words or n-grams that are negative examples of the concept, wherein the negative examples are received from one or more of a typed entry, or a selection of one or more suggested words or n-grams from one or more suggestion-set fields; subsequent to presenting the list of suggested words or n-grams, receiving a second user-input word or n-gram that is a negative example of the concept; refining the list of suggested words or n-grams based at least on a combination of the first positive example and the negative example; and presenting the refined list of suggested words or n-grams that represent a refined generalized concept. 
12. The method of claim 10, further comprising: repeating steps of generating the refinement and presenting the refinement until an indication is received that the user has finished editing the list of n-grams; and including the first user-input n-grams and the one or more additional user- input n-grams in the list of n-grams in the dictionary that are examples of the concept.
    13. The method of claim 10, further comprising: receiving a user selection of one or more words or n-grams from a suggestion-set field; and including the user-selected one or more words or n-grams from the first suggestion set in the positive example field. 
13. The method of claim 9, further comprising: generating a second set of suggested n-grams that represent a second generalized concept based on the one or more first user-input n-grams; and presenting the second set of suggested n-grams.
    14. The method of claim 9, wherein each word or n-gram in the dictionary is assigned a respective weight. 
14. The method of claim 13, wherein the first set of suggested n-grams is generated utilizing a first source.
    15. The method of claim 14, wherein the respective weight of each word or n-gram is scaled by a function of frequency and dictionary size based on training data during generation of the dictionary. 
15. The method of claim 14, wherein the first source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams.
16. The method of claim 9, further comprising: presenting on the user interface a negative-example input field configured to receive user-input n-grams that are negative examples of the concept. 
16. The method of claim 14, wherein the second set of suggested n-grams is generated utilizing a second source.
    17. The method of claim 15, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the words that have less training data toward a value determined by the words that have more training data. 
17. The method of claim 16, wherein the second source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams.
    18. A system for interactively constructing dictionaries that represent respective concepts usable for machine learning, the method comprising: one more memory devices; and one or more processors configured to: generate an interface for editing a dictionary that represents a respective concept, wherein the dictionary represents the respective concept by including a list of words that are positive examples of the respective concept, and wherein the dictionary is usable as a feature for training a classifier; present on the interface a positive-example input field configured to receive user-input words that are positive examples of the respective concept represented by the dictionary; present on the user interface a negative-example input field configured to receive user-input words that are negative examples of the respective concept represented by the dictionary; present on the user interface a suggestion-set field configured to display a system-generated list of suggested words, wherein the suggested words are examples of a generalized concept that is determined from words in one or both of the positive-example input field or the negative-example field; receive one or more user-input words that are positive or negative examples of the respective concept represented by the dictionary, wherein the one or more user-input words are received from one or more of a typed entry, or a selection of one or more suggested words from the suggestion-set field; determine a first generalized concept from the one or more user-input positive or negative examples; based on the first generalized concept, generate a set of suggested words that are examples of the first generalized concept; present the set of suggested words in the suggestion-set field on the user interface; receive a user selection of a first suggested word from the set of suggested words; include the first suggested word in the positive-example field or the negative-example field; refine the set of suggested words based at least on the first suggested word that was included in the positive-example field or the negative-example field, wherein the refined set of suggested words represents a refined generalized concept; present the refined set of suggested words in the first suggestion-set field; receive an indication that the user has finished editing the dictionary; and save the contents of the positive-example input field, comprising the user-input words that are positive examples of the respective concept, in the dictionary that represents the respective concept, in the one or more memory devices. 
18.  A system for providing a user interface to a user for interactively editing a machine-learning feature comprising a dictionary that characterizes a concept for training a classifier, the dictionary comprising a list of n-grams a that are examples of the concept, the system comprising: one more memory devices; and one or more processors configured to:  generate an interface for editing the list of n-grams that corresponds to the concept, wherein the n-grams are examples of the concept; 
	receive, via the interface, one or more user-input n-grams as examples of the concept; 
	determine a first generalized concept from the one or more user-input n-grams; 
	based on the first generalized concept, generate a set of suggested n-grams that are examples of the first generalized concept; 
	present the set of suggested n-grams on the user interface; 
	receive a user selection of a first suggested n-gram from the set of suggested n-grams; 
	include the selected first suggested n-gram as a user-input n-gram that is an example of the concept; 
	refine the set of suggested n-grams based at least on the selected first suggested n-gram, wherein the refined set of suggested n-grams represents a refined generalized concept; 
	present the refined set of suggested n-grams on the user interface; 
	receive an indication that the user has finished editing the list of n-grams; and  	including the one or more user-input n-grams in the dictionary comprising the list of n-grams that are examples of the concept.
19. The system of claim 18, the one or more processors further configured to: present on the user interface one or more input fields configured to receive one or more of a user-selection that indicates whether trainable parameters are associated with each word in the dictionary or whether there is one trainable parameter associated with the entire dictionary, a user selection that indicates whether a feature value associated with the dictionary is a binary value based on a quantity of dictionary words or whether the feature value is a pre-determined function of a frequency of dictionary words, a user selection that indicates whether word frequencies are normalized, a user selection that indicates a regularization threshold that regulates a degree of interrelatedness between respective weights assigned to words in the dictionary, or a user selection that indicates whether the feature value is higher when multiple words from the dictionary appear within a document or when a single word from the dictionary appears multiple times in the document.
19. The system of claim 18, the one or more processors further configured to: present on the interface one or more input fields configured to receive one or more of: a user-selection that indicates whether trainable parameters are associated with each n-gram in the list of n-grams, or whether there is one trainable parameter associated with the entire list of n-grams, a user selection that indicates whether a feature value associated with the list of n-grams is a binary value based on a quantity of n-grams in the list of n-grams or whether the feature value is a pre-determined function of a frequency of n-grams in the list of n-grams, a user selection that indicates whether n-gram frequencies are normalized, a user selection that indicates a regularization threshold that regulates a degree of interrelatedness between respective weights assigned to n-grams in the list of n-grams, or a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document.
20. The system of claim 18, wherein each word in the dictionary is assigned a respective weight, and wherein the weights are related by a regularization constraint that adjusts the weights of words that have less training data toward a value determined by words that have more training data.
20. The system of claim 18, wherein each n-gram in the list of n-grams is assigned a respective weight, and wherein the weights are related by a regularization constraint that adjusts the weights of n-grams that have less training data toward a value determined by n- grams that have more training data.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US PG Pub 20070266020) in view of Boulis (US PG Pub 20090019002).
	As per claims 1 and 9, Case discloses one or more hardware computer-storage device having embodied thereon computer-usable instructions that, when executed, implement a method comprising:
	presenting a user interface for generating the dictionary, wherein the dictionary represents the first concept by including, within the dictionary, a list of n-grams that are specific examples of and that are within a definition of the first concept represented by the dictionary (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database (dictionary) 125, an associated list of key phrases which are related to the concept; also see p. 0081), and wherein the user interface is configured to receive a user input that will be utilized for generating the list of n-grams that are specific examples of the first concept (Case; p. 0040-0041 - the apparatus 100 is provided with a query input 105 arranged to receive a query from a user… the phrase chunker 110 is arranged to divide the received query text into n-grams); 	presenting on the user interface an input field that receives the user-input comprising n-grams as specific examples of the first concept (Case; p. 0040-0041 - the apparatus 100 is provided with a query input 105 arranged to receive a query from a user… the phrase chunker 110 is arranged to divide the received query text into n-grams; p. 0016); 	generating a generalized concept determined at least in part from the user- input n-grams (Case; p. 0043-0044 - The fuzzy concept mapper 115 is arranged to generate and to update a list of the current concepts identified in a received user query at any one time;  p. 0016); 	generating a set of n-grams that are each a specific example of the generalized concept (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016); 	presenting on the user interface a field that displays the set of n-grams as suggested n-grams that are selectable by the user for inclusion in the dictionary (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user); 	receiving a user selection of one or more of the suggested n-grams (Case; p. 0121 - In the following step, step 460, the user selects key phrases for associating with the new concept); and 	saving the list of n-grams to the dictionary (Case; p. 0122 - Finally, in step 470, the phrases selected (and/or entered) in step 460 are stored in the context phrase database 125 in association with the new concept).	Case, however, fails to disclose implement a method of interactively generating a machine-learning feature comprising a dictionary that represents a first concept for training a classifier, presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the first concept for inclusion in the dictionary, the list of n-grams comprising the user-input n-grams and the user-selected one or more of the suggested n-grams.	Boulis does teach implement a method of interactively generating a machine-learning feature comprising a dictionary that represents a first concept for training a classifier (Boulis; p. 0047-0048 - a dictionary is created for each identified cluster, or user group. The tokenized query information of all the users whose search queries contributed to a cluster are used to create one dictionary per cluster. Those skilled in the art will be familiar with creating dictionaries based on a set of search query information), presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the first concept for inclusion in the dictionary, the list of n-grams comprising the user-input n-grams and the user-selected one or more of the suggested n-grams (Case; p. 0029 -  FIG. 2 shows that, in personalized query suggestion, different target users can be provided with different suggestions, depending on their respective preferences. In the left mobile device display 202, a target user has typed "m" as a search query input into an input window 206, and is shown a list 208 of suggested query completions for "m" comprising "Mariah Carey", "Madonna", "Modest Mouse", and "Macy Gray". These names are produced with a personalized dictionary for a target user who is in a group categorized as interested in music of popular culture. The names are all common in currently popular culture. In the right mobile device display 204, a different target user has typed "m" as a search query input into an input window 210, and is shown a list 212 of suggested query completions for "m" comprising "Mozart", "Mahler", "Mendelssohn", and "Maria Callas". These names are produced with a personalized dictionary for a target user who is in a group categorized as interested in classical music. The names are all associated with classical music composers and performers. These two respective target users may select a query completion from their respective choices 202, 204 and the selected completed query can be submitted to a search facility. After search processing, the search facility can return identified search results).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Case to include implement a method of interactively generating a machine-learning feature comprising a dictionary that represents a first concept for training a classifier, presenting on the user interface a field that displays the list of n-grams, comprising n-grams that are examples of the first concept for inclusion in the dictionary, the list of n-grams comprising the user-input n-grams and the user-selected one or more of the suggested n-grams, as taught by Boulis, in order to achieve more accurate query completions through personalization of search dictionaries (Boulis; p. 0026).
	As per claim 2, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 1, the method further comprising: receiving a first user-input n-gram that is an example of the concept (Case; p. 0040-0041 - the apparatus 100 is provided with a query input 105 arranged to receive a query from a user… the phrase chunker 110 is arranged to divide the received query text into n-grams; p. 0016); presenting a list of suggested n-grams that represent the generalized concept generated based at least on the first user-input n-gram (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user).
	As per claim 3, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram that is a second example of the concept; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram (Case; p. 0043 - if the user query is being captured from dialogue, the fuzzy concept mapper 115 is arranged to continually look for relevant concepts as query text is received); and presenting the refined list of suggested n-grams that represent a refined generalized concept (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user). 
	As per claim 5, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 2, the method further comprising receiving a user selection of one or more of the suggested n-grams; and including the selected one or more suggested n-grams in the input field that receives the user-input n-grams as user-input examples of the concept (Case; p. 0121 - In the following step, step 460, the user selects key phrases for associating with the new concept).
	As per claim 6, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 1, wherein each n-gram in the list of n-grams is assigned a respective weight (Case; p. 0109 - After retrieving the phrases in step 420, the method proceeds to step 430 in which the extracted phrases are weighted).

	As per claim 7, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 6, wherein the respective weight of each n-gram is scaled by a function of frequency, and a function of size of the n-gram list, based on training data during generation of the n-gram list (Case; p. 0109-0114 - After retrieving the phrases in step 420, the method proceeds to step 430 in which the extracted phrases are weighted).

	As per claim 8, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 7, wherein the scaled weights are related by a regularization constraint that adjusts the weights of the n- grams that have less training data toward a value determined by the n-grams that have more training data (Case; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user. The exact choice of which phrases to present to the user can be varied according to circumstances or user preferences. For example, the top x phrases could be presented where x is some user settable number with a default value such as 10. Alternatively, all phrases with a weighting over some user definable threshold could be presented to the user, or a combination of these strategies could be used, for example all phrases with a weighting over the threshold provided there are at least x, but otherwise the top x regardless of whether they all have a weighting over the threshold, etc).
	As per claim 10, Case in view of Boulis discloses the method of claim 9, further comprising: generating a refinement of the first set of suggested n-grams that represents a refinement of the first generalized concept based on at least one or more additional user-input n-grams; and presenting the refinement of the first set of suggested n-grams on the user- interface (Case; p. 0094 - if a user referred in a query to a fault with a "friends_and_family" product, it would be apparent from the ontology (120) that "friends_and_family" is not associated with the task concept "Fault"; the product is not "repairable" as such (it is user-defined). In this case the concept resolution dialogue module 150 would be required to help the user to identify the appropriate task concept to associate with the "friends_and_family" product in order to progress the user query. The user would be prompted to select from one or more alternative task concepts that are relevant to the "friends_and_family" product as defined in the ontology (120). In this respect, through knowing and refining a user query in terms of a concept and corresponding task, preferred embodiments of the present invention are particularly effective in selecting appropriate actions in respect of user queries).
	As per claim 11, Case in view of Boulis discloses the method of claim 10, wherein the one or more additional user-input n-grams are received as a selection by the user from the first set of suggested n-grams (Case; p. 0121 - In the following step, step 460, the user selects key phrases for associating with the new concept).
	As per claim 12, Case in view of Boulis discloses the method of claim 10, further comprising: repeating the steps of generating the refinement and presenting the refinement until an indication is received that the user has finished editing the list of n-grams (Case; p. 0083 -processing proceeds to STEP 250 to determined whether the end of the user query has been reached and hence whether or not to move on to the next portion or to terminate); and including the first user-input n-grams and one or more of the suggested n- grams in the list of n-grams in the dictionary as examples of the concept (Case; p. 0122 - Finally, in step 470, the phrases selected (and/or entered) in step 460 are stored in the context phrase database 125 in association with the new concept).	As per claim 13, Case in view of Boulis discloses the method of claim 9, further comprising: generating a second set of suggested n-grams that represent a second generalized concept based on the one or more first user-input n-grams (Case; p. 0043 - if the user query is being captured from dialogue, the fuzzy concept mapper 115 is arranged to continually look for relevant concepts as query text is received); and presenting the second set of suggested n-grams (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user).
	As per claim 14, Case in view of Boulis discloses the method of claim 13, wherein the first set of suggested n-grams is generated utilizing a first source (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016).
	As per claim 15, Case in view of Boulis discloses the method of claim 14, wherein the first source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016).
	As per claim 16, Case in view of Boulis discloses the method of claim 14, wherein the second set of suggested n-grams is generated utilizing a second source (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016).
	As per claim 17, Case in view of Boulis discloses the method of claim 16, wherein the second source includes one or more of: a previously-stored list of n-grams; a click graph representing queries and visited web pages; content of a table found on the world-wide web; or semantic representations of n-grams (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016).

	As per claim 18, Case discloses a system for providing a user interface to a user for interactively editing a machine-learning feature comprising a dictionary that characterizes a first concept for training a classifier by including, within the dictionary, a list of n-grams that are different examples of the first concept characterized by the dictionary, the system comprising: 	one or more memory devices (Case; Fig. 1; p. 0042 – databases 120, 125 and 135); and
	one or more processors (Case; Fig. 1; p. 0040 – processing device 100) configured to: 	generate an interface for editing the list of n-grams that are different examples of and the are within a definition of the first concept (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database (dictionary) 125, an associated list of key phrases which are related to the concept; also see p. 0081); 	receive, via the interface, one or more user-input n-grams as different examples of the first concept (Case; p. 0040-0041 - the apparatus 100 is provided with a query input 105 arranged to receive a query from a user… the phrase chunker 110 is arranged to divide the received query text into n-grams; p. 0016); 	determine a first generalized concept from at least the one or more user-input n-grams (Case; p. 0043-0044 - The fuzzy concept mapper 115 is arranged to generate and to update a list of the current concepts identified in a received user query at any one time;  p. 0016); 	based on the first generalized concept, generate a set of suggested n-grams that are different examples of the first generalized concept (Case; p. 0076 - For each concept defined in the ontology database 120 there is provided, in the context phrase database 125, an associated list of key phrases which are related to the concept. A fuzzy measure of support between 0 and 1 is recorded against each key phrase, indicative of the relevance of the phrase to the associated concept; p. 0016); 	present the set of suggested n-grams on the user interface (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user); 	receive a user selection of a first suggested n-gram from the set of suggested n-grams (Case; p. 0121 - In the following step, step 460, the user selects key phrases for associating with the new concept); 	include the selected first suggested n-gram as an additional user-input n-gram that is an example of the first concept (Case; p. 0045 - The action selector 130 is designed, if necessary, to reformulate the user query in terms of the identified concepts and either to retrieve an appropriate answer to the query or relevant information, or to carry out a relevant action in respect of the user query, for example to place the user in contact with an appropriate person or service to enable an answer/information to be provided, or for the query to be otherwise progressed); 	refine the set of suggested n-grams based at least on the selected first suggested n-gram, wherein the refined set of suggested n-grams represents a refined generalized concept (Case; p. 0094 - if a user referred in a query to a fault with a "friends_and_family" product, it would be apparent from the ontology (120) that "friends_and_family" is not associated with the task concept "Fault"; the product is not "repairable" as such (it is user-defined). In this case the concept resolution dialogue module 150 would be required to help the user to identify the appropriate task concept to associate with the "friends_and_family" product in order to progress the user query. The user would be prompted to select from one or more alternative task concepts that are relevant to the "friends_and_family" product as defined in the ontology (120). In this respect, through knowing and refining a user query in terms of a concept and corresponding task, preferred embodiments of the present invention are particularly effective in selecting appropriate actions in respect of user queries); 	present the refined set of suggested n-grams on the user interface (Case; p. 0091 - In this latter case the concept resolution dialogue module 150 presents the user with a list of possible child nodes to the internet_access concept, read from the ontology (120), from which the user can then select; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user); 	receive an indication that the user has finished editing the list of n-grams (Case; p. 0083 -processing proceeds to STEP 250 to determined whether the end of the user query has been reached and hence whether or not to move on to the next portion or to terminate); and 	include the one or more user-input n-grams in the dictionary comprising the list of n-grams that are different examples of the first concept (Case; p. 0122 - Finally, in step 470, the phrases selected (and/or entered) in step 460 are stored in the context phrase database 125 in association with the new concept).	Case, however, fails to explicitly disclose interactively editing a machine-learning feature comprising a dictionary that characterizes a first concept for training a classifier by including, within the dictionary, a list of n-grams that are different examples of the first concept characterized by the dictionary.
	Boulis does teach providing a user interface to a user for interactively editing a machine-learning feature comprising a dictionary that characterizes a first concept for training a classifier by including, within the dictionary, a list of n-grams that are different examples of the first concept characterized by the dictionary (Boulis; p. 0047-0048 - a dictionary is created for each identified cluster, or user group. The tokenized query information of all the users whose search queries contributed to a cluster are used to create one dictionary per cluster. Those skilled in the art will be familiar with creating dictionaries based on a set of search query information; see also p. 0022).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Case to include interactively editing a machine-learning feature comprising a dictionary that characterizes a first concept for training a classifier by including, within the dictionary, a list of n-grams that are different examples of the first concept characterized by the dictionary, as taught by Boulis, in order to achieve more accurate query completions through personalization of search dictionaries (Boulis; p. 0026).

	As per claim 20, Case in view of Boulis discloses the system of claim 19, wherein each n-gram in the list of n-grams is assigned a respective weight, and wherein the weights are related by a regularization constraint that adjusts the weights of n-grams that have less training data toward a value determined by n-grams that have more training data. (Case; p. 0120 - Upon completion of step 440 the method proceeds to step 450 in which the highest weighted phrases are presented to the user via the GUI 300 for selection by the user. The exact choice of which phrases to present to the user can be varied according to circumstances or user preferences. For example, the top x phrases could be presented where x is some user settable number with a default value such as 10. Alternatively, all phrases with a weighting over some user definable threshold could be presented to the user, or a combination of these strategies could be used, for example all phrases with a weighting over the threshold provided there are at least x, but otherwise the top x regardless of whether they all have a weighting over the threshold, etc).

	As per claim 21, Case in view of Boulis discloses the one or more hardware computer-storage device of claim 2, upon which claim 21 depends.	And, further, Boulis teaches the method further comprising generating the machine learning feature comprising the list of n-grams saved to the dictionary representing the first concept used to train the classifier (Boulis; p. 0047-0048 - a dictionary is created for each identified cluster, or user group. The tokenized query information of all the users whose search queries contributed to a cluster are used to create one dictionary per cluster. Those skilled in the art will be familiar with creating dictionaries based on a set of search query information; see also p. 0022).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-storage device of Case to include generating the machine learning feature comprising the list of n-grams saved to the dictionary representing the first concept used to train the classifier, as taught by Boulis, in order to achieve more accurate query completions through personalization of search dictionaries (Boulis; p. 0026).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Boulis and further in view of Ritterman (US PG Pub 20120254063).

	As per claim 4, Case discloses the one or more hardware computer-storage device of claim 2, the method further comprising: subsequent to presenting the list of suggested n-grams, receiving a second user-input n-gram; refining the list of suggested n-grams based at least on a combination of the first user-input n-gram and the second user-input n-gram; and presenting the refined list of suggested n-grams that represent a refined generalized concept (Case; p. 0094 - if a user referred in a query to a fault with a "friends_and_family" product, it would be apparent from the ontology (120) that "friends_and_family" is not associated with the task concept "Fault"; the product is not "repairable" as such (it is user-defined). In this case the concept resolution dialogue module 150 would be required to help the user to identify the appropriate task concept to associate with the "friends_and_family" product in order to progress the user query. The user would be prompted to select from one or more alternative task concepts that are relevant to the "friends_and_family" product as defined in the ontology (120). In this respect, through knowing and refining a user query in terms of a concept and corresponding task, preferred embodiments of the present invention are particularly effective in selecting appropriate actions in respect of user queries).	Case in view of Boulis, however, fails to disclose that the second user-input n-gram is designated as a negative example of the concept. Ritterman does teach that the second user-input n-gram is designated as a negative example of the concept (Ritterman; p. 0040 - MRS 100 may determine a level of sentiment that is represented by the incoming data. Possible levels of sentiments include positive, negative, and neutral sentiment).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the one or more hardware computer-storage device of Case to include that the second user-input n-gram is designated as a negative example of the concept, as taught by Ritterman, in order to aid in the process of market research that would otherwise be very costly and time consuming for a human to perform manually on a large number of news feeds (Ritterman; p. 0006).

	As per claim 19, Case in view of Boulis discloses the system of claim 18, upon which claim 19 depends.	Case in view of Boulis however, fails to disclose presenting on the interface one or more input fields configured to receive one or more of: a user-selection that indicates whether trainable parameters are associated with each n-gram in the list of n-grams, or whether there is one trainable parameter associated with the entire list of n-grams, a user selection that indicates whether a feature value associated with the list of n-grams is a binary value based on a quantity of n-grams in the list of n-grams or whether the feature value is a pre-determined function of a frequency of n-grams in the list of n-grams, a user selection that indicates whether n-gram frequencies are normalized, a user selection that indicates a regularization threshold that regulates a degree of interrelatedness between respective weights assigned to n-grams in the list of n-grams, or a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document.	Ritterman does teach a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document (Ritterman; p. 0061 - MRS 100 may identify n-grams that are repeatedly included in data feed 311. In one embodiment, the ten thousand most frequently used n-grams from data feed 311, and their sentiments, are stored in sentiment-tagged n-grams database 114).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the one or more hardware computer-storage device of Case and Boulis to include a user selection that indicates whether the feature value is higher when multiple n-grams from the list of n-grams appear within a document or when a single n-gram from the list of n-grams appears multiple times in the document, as taught by Ritterman, in order to aid in the process of market research that would otherwise be very costly and time consuming for a human to perform manually on a large number of news feeds (Ritterman; p. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Zhou (US PG Pub 20120278308) discloses methods, systems, and apparatus, including computer program products, for generating search query suggestions directed to a particular website.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658